1 McGREGOR W. SCOTT
  United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5
  Attorneys for the United States and
6 Defendants McCoy, Tabor, and Tuttle

7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9

10
     MICHAEL GROSS,                                      CASE NO. 2:17-CV-2566 CKD (PC)
11
                                   Plaintiff,            STIPULATED BRIEFING SCHEDULE FOR
12                                                       DEFENDANTS’ MOTION TO DISMISS AND
                            v.                           ORDER
13
     H.S.A. McCOY, et al.
14
                                  Defendants.
15

16
            This Court previously ordered Defendants to file their responsive pleading on or before October
17
     5, 2018. (ECF #27). On Friday, Plaintiff filed a Motion to Extend Time stating: he is in the process of
18
     being transferred to a new prison; he expects that he may not have access to his legal papers until the
19
     middle or end of November; and he would like until January 5, 2019 to respond to Defendants’
20
     responsive pleading. (ECF #29). Defendants do not agree with all assertions in Plaintiff’s Motion and
21
     the governing rule provides him only 21 days to respond if a Motion to Dismiss is filed – not the 5
22
     weeks requested from when he estimates receiving his papers. Nonetheless, in the spirit of cooperation
23
     and because Plaintiff is being transferred and there may be some delay, the parties agree to the following
24
     briefing schedule:
25
                Defendants’ Motion To Dismiss                 November 28, 2018
26
                Plaintiffs’ Opposition                        January 7, 2019
27
                Defendants’ Reply                             January 21, 2019
28

      Stipulated Briefing Schedule re: Ds’ MTD            1
30
1

2     Dated: October 1, 2018                                McGREGOR W. SCOTT
                                                            United States Attorney
3

4                                                           /s/ Kelli L. Taylor
                                                            KELLI L. TAYLOR
5                                                           Assistant United States Attorney
6

7

8     Dated: October 1, 2018                                /s/ Michael Gross
9                                                           MICHAEL GROSS
                                                            Plaintiff, in pro per
10

11

12
                                                      ORDER
13
            Good cause appearing, the Court hereby adopts the parties’ stipulated briefing schedule for
14
     Defendants’ Motion to Dismiss as follows:
15
               Document to Be Filed:                        Date To Be Filed On or Before:
16
               Defendants’ Motion To Dismiss                November 28, 2018
17
               Plaintiffs’ Opposition                       January 7, 2019
18
               Defendants’ Reply                            January 21, 2019
19

20
     It is so ORDERED.
21
     Dated: October 5, 2018
22                                                  _____________________________________
23                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

      Stipulated Briefing Schedule re: Ds’ MTD          2
30
